      Case 5:16-cv-00453-TES-MSH Document 189 Filed 06/01/20 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


RICKY J. JOHNSON,

       Plaintiff,
 v.                                                        CIVIL ACTION NO.
                                                        5:16-CV-00453-TES-MSH
Dr. SHARON LEWIS, et al.,

       Defendants.




  ORDER DENYING MOTION FOR LEAVE TO APPEAL IN FORMA PAUPERIS




       Presently pending before the Court is a motion for leave to appeal in forma

pauperis filed by pro se Plaintiff Ricky J. Johnson, a prisoner currently incarcerated at the

Coffee Correctional Facility in Nicholls, Georgia. [Doc. 188]. Plaintiff seeks to appeal

from the Court’s December 5, 2019 Order adopting the Report and Recommendation of

the United State Magistrate Judge, granting the motion for summary judgment filed by

Defendants Ferrell, Johnson, and Lewis, and granting in part and denying in part the

motion for summary judgment filed by Defendants Marler and Turner. [Doc. 178].

       Pursuant to 28 U.S.C. § 1915(a)(1), a court may authorize an appeal of a civil

action or proceeding without prepayment of fees or security therefor if the putative

appellant has filed “an affidavit that includes a statement of all assets” and “state[s] the
      Case 5:16-cv-00453-TES-MSH Document 189 Filed 06/01/20 Page 2 of 4



nature of the . . . appeal and [the] affiant’s belief that the person is entitled to redress.”1

If the trial court certifies in writing that the appeal is not taken in good faith, however,

such appeal may not be taken in forma pauperis. 28 U.S.C. § 1915(a)(3).

        “‘[G]ood faith’ . . . must be judged by an objective standard.” Coppedge v. United

States, 369 U.S. 438, 445 (1962). The plaintiff demonstrates good faith when he seeks

review of a non-frivolous issue. Id.; see also Morris v. Ross, 663 F.2d 1032, 1033 (11th Cir.

1981). An issue “is frivolous if it is ‘without arguable merit either in law or fact.’”

Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002). “Arguable means being capable of

being convincingly argued.” Sun v. Forrester, 939 F.2d 924, 925 (11th Cir. 1991) (per

curiam) (quotation marks and citations omitted); Carroll v. Gross, 984 F.2d 392, 393 (11th

Cir. 1993) (per curiam) (“[A] case is frivolous . . . when it appears the plaintiff ‘has little

or no chance of success.’”) (citations omitted). “In deciding whether an [in forma

pauperis] appeal is frivolous, a district court determines whether there is ‘a factual and

legal basis, of constitutional dimension, for the asserted wrong, however inartfully

pleaded.’” Sun, 939 F.2d at 925 (citations omitted).

        Although Plaintiff does not appear to have submitted a statement of the issues he

intends to appeal, as is required under Fed. R. App. P. 24(a)(1)(C), this Court’s


1Federal Rule of Appellate Procedure 24 similarly requires a party seeking leave to appeal in forma
pauperis to file a motion and affidavit that establishes the party’s inability to pay fees and costs, the
party’s belief that he is entitled to redress, and a statement of the issues which the party intends to
present on appeal. Fed. R. App. P. 24(a).
                                                       2
     Case 5:16-cv-00453-TES-MSH Document 189 Filed 06/01/20 Page 3 of 4



independent review of the issues addressed in the United States Magistrate Judge’s

recommendation and the Court’s order adopting that recommendation demonstrates

that Plaintiff’s appeal is frivolous. See Hyche v. Christensen, 170 F.3d 769, 771 (7th Cir.

1999), overruled on other grounds by Lee v. Clinton, 209 F.3d 1025 (7th Cir. 2000)

(explaining that the arguments to be advanced on appeal are often obvious and

decisions regarding good faith can be made by looking at the “reasoning of the ruling

sought to be appealed” instead of requiring a statement from the plaintiff).

       Thus, the Court finds that the appeal is not brought in good faith since Plaintiff

has raised no issues with arguable merit. Accordingly, the Court DENIES Plaintiff’s

motion for leave to appeal in forma pauperis. [Doc. 188].

       If Plaintiff wishes to proceed with his appeal, he must pay the entire $505

appellate filing fee. Because Plaintiff has stated that he cannot pay the fee immediately,

he must pay using the partial payment plan described under 28 U.S.C. § 1915(b).

Pursuant to section 1915(b), the prison account custodian where Plaintiff is confined

shall cause to be remitted to the Clerk of this Court monthly payments of 20% of the

preceding month’s income credited to Plaintiff’s account (to the extent the account

balance exceeds $10) until the $505 appellate filing fee has been paid in full. Checks

should be made payable to “Clerk, U.S. District Court.”




                                               3
     Case 5:16-cv-00453-TES-MSH Document 189 Filed 06/01/20 Page 4 of 4



       Additionally, the Court DIRECTS the Clerk of Court to send a copy of this Order

to the custodian of the prison in which Plaintiff is incarcerated.

       SO ORDERED, this 1st day of June, 2020.



                                          s/Tilman E. Self, III_______________
                                          TILMAN E. SELF, III, JUDGE
                                          UNITED STATES DISTRICT COURT




                                             4
